R. M. Maher, J.
(dissenting). Defendant was convicted of voluntary manslaughter on the basis of circumstantial evidence. A jury may draw reasonable inferences from established facts, but whenever circumstantial evidence is relied upon to prove a fact, the circumstances must be proved and cannot be presumed. People v Eaves; 4 Mich App 457; 145 NW2d 260 (1966). Thus, while a defendant’s guilt can be established by inference drawn from circumstantial evidence, the circumstantial evidence on which the inference is based must itself be proved. Guilt cannot be established when predicated on an inference derived from another inference. Such a pyramiding of inferences is impermissible. People v Atley, 392 Mich 298; 220 NW2d 465 (1974). The leap from inference to inference is irreconcilable with the requirement of proof of guilt beyond a reasonable doubt. People v McGregor, 45 Mich App 397; 206 NW2d 218 (1973).
In the present case, defendant was convicted of voluntary manslaughter. The elements of this offense are: (1) that a person died; (2) that this death was caused by the defendant; (3) that the defendant caused the death without lawful justification or excuse; and (4) that the defendant intended to kill or consciously created a very high risk of death with knowledge of the probable conse*262quences of his act. 2 Michigan Criminal Jury Instructions 16:4:01, p 16-137.
In determining whether sufficient evidence exists to support the conviction, the test is as follows: the evidence is insufficient if it could not support a finding of guilty beyond a reasonable doubt because one or more of the essential elements of the crime is not proved. People v Smith, 73 Mich App 463, 474; 252 NW2d 488 (1977).
In this case, the only way in which at least one of the elements of the crime — that defendant caused the death — can be proved is by inference based not on proven fact but on another inference.
From the fact that defendant and the victim were together on the evening of September 29 from 9:15 to 11:15, it may be inferred that they were together later when the victim was killed. From defendant’s presence at the time the victim was killed, it may be inferred that defendant killed her. However, this is drawing the crucial inference of guilt from another inference, defendant’s presence.
Likewise, from defendant’s presence in the area where the body was found, it may be inferred defendant was present when the victim died. From the inference of defendant’s presence, one may draw the inference that defendant was the killer. But, again, proof of this element of the crime is based on an impermissible pyramiding of inferences. The necessary element of the crime alleged remains unproved. See People v Atley, supra.
This same analysis is applicable to the possible motive of defendant (inferred from his statement to his mother that the victim was going to cause him some trouble) and to the undigested food found in the victim’s stomach at the autopsy. All such evidence relies on leaps from inference to *263inference and cannot be used to establish the requisite element of the crime beyond a reasonable doubt. People v McGregor, supra.
The motion for a directed verdict requested by defense counsel at the close of the prosecution’s case should have been granted.
The evidence offered by the prosecution was insufficient. Permissible proof of an essential element of the crime was not presented to the jury which was not, therefore, in the proper position to make a determination of defendant’s guilt. People v Spann, 3 Mich App 444; 142 NW2d 887 (1966).
In addition to the prohibited pyramiding of inferences, the circumstantial evidence presented by the prosecution does not negate every reasonable theory consistent with defendant’s innocence. In order to obtain a conviction upon circumstantial evidence, the prosecution must present evidence that not only points to defendant’s guilt but also negates any reasonable theory of innocence. People v Talley, 67 Mich App 239; 240 NW2d 496 (1976), People v Wingfield, 62 Mich App 161; 233 NW2d 220 (1975), People v Davenport, 39 Mich App 252; 197 NW2d 521 (1972). It is incumbent on the prosecution to show that there is no innocent theory possible which will, without violation of reason, accord with the facts. People v Combs, 69 Mich App 711; 245 NW2d 338 (1976).
There is a reasonable possibility that defendant was not present when the victim was killed. It is consistent with the evidence presented and not illogical. Since the prosecution’s evidence did not exclude this reasonable theory, the circumstantial evidence was insufficient to support a finding of defendant’s guilt beyond a reasonable doubt. People v Talley, supra, at 243-244. I would reverse defendant’s conviction.